Appeal by the defendant from a judgment of the Supreme Court, Kings County (Starkey, J.), rendered May 27, 1997, convicting him robbery in the first degree and assault in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see CPL 470.15 [5]).
The defendant contends that he was denied the effective assistance of counsel. However, to prevail on such a claim, the defendant must overcome the strong presumption that defense counsel rendered effective assistance (see People v Baldi, 54 NY2d 137; People v Myers, 220 AD2d 461). After review of the record in its entirety, and without giving undue significance to retrospective analysis, we are satisfied that the defendant received the effective assistance of counsel (see People v Myers, supra).
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80).
The defendant’s remaining contentions are without merit. O’Brien, J.P., Krausman, Townes and Cozier, JJ., concur.